DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 8/24/2020.
Claims 1-10 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iio (U.S. Pub No. 20190039605) in view of Yasui (English translation and figures of original application JP 2010-188744 A)

Regarding Claim 1
	Iio Teaches

A vehicle parking assist apparatus comprising:
at least one camera mounted on a vehicle to take images outside of the vehicle; and (Fig 1, item 1, 102; “The image capturing device 102 is a camera attached to the vehicle 1 to capture an image of an environment around the vehicle 1” [32]; “the target position P0 is a parking space in the present embodiment, the automated driving control unit 14 performs automated entry into the parking space.” [63]

an electronic control unit which can execute a parking assist control to autonomously park the vehicle in a parking lot by using information on the parking lot acquired from the image of the parking lot taken by the at least one camera, wherein: (“the target position P0 is a parking space in the present embodiment, the automated driving control unit 14 performs automated entry into the parking space.” [63]; “The image memory 40 is a memory (storage device) that obtains the automated driving time image Pi2 from the image capturing device 102 and stores the image therein. In the 

the electronic control unit can register the information on a first parking lot as first parking lot information (“the image capturing device 102 captures the registration time images Pi1 serving as the images of the environment around the vehicle 1, for each position to which the vehicle 1 moves by the automated travel.” [64]

the first parking lot information includes information on the image of the first parking lot taken by the at least one camera; (“the image capturing device 102 captures the registration time images Pi1 serving as the images of the environment around the vehicle 1, for each position to which the vehicle 1 moves by the automated travel.” [64]

Iio does not explicitly teach a display and the registration and showing of a second parking lot image and information, however Yasui does explicitly teach:

the vehicle parking assist apparatus further comprises a display; (“The monitor 4 displays an image captured by the camera 1,” pg. 3 par 7

register the information on a first parking lot as first parking lot information and the information on a second parking lot as second parking lot information (“the parking assist device according to the first or second aspect, the apparatus has a plurality of reference images according to different parking positions, and has an input unit for selecting one of System is taking information of a variety of parking lots and saves the images. The system teaches the registration of a first and second parking lot information. 

    PNG
    media_image1.png
    373
    478
    media_image1.png
    Greyscale

Fig 10 shows three different parking lots on a display. Each saved parking image represents a different parking position. The parking lot/ space must be different due to the difference of the concrete stop and wall details

the first parking lot information includes information on the image of the first parking lot taken by the at least one camera; the second parking lot information includes information on the image of the second parking lot taken by the at least one camera; and (“the parking assist device according to the first or second aspect, the apparatus has a plurality of reference images according to different parking positions, and has an input unit for selecting one of the plurality of reference images. It is characterized by that. In the invention of claim 3 as described above, the user can select a desired image suitable for the parking lot where the vehicle is currently parked from among the reference images stored in advance by using the input unit. it can.” Pg. 2 par 10; “If the reference image corresponding to the parking lot does not yet exist (step 203), the user operates the shutter switch 2 at the best position when parked (step 210). The captured image is input to the control unit 3 (step 211) and stored in the reference image storage unit 31 (step 212). When the power is turned off after the parking is completed, such as by turning off the engine of the vehicle, the display ends (step 213).” Pg. 4 par 6; Fig 10 shows images of three different parking lot images which have been registered. As the system has differentiated these parking areas, the system has taken in information about more than one parking area, it has a second parking lot information which includes information on the image of the second parking lot; System is taking information of a variety of parking lots and saves the images. The system teaches the registration of a first and second parking lot information

the electronic control unit is configured to display the registered image of the first parking lot as a first parking lot image and the registered image of the second parking lot as a second parking lot image on the display when images which represent the first parking lot and the second parking lot are requested to be displayed on the display. (Fig 10, showing multiple registered parking lot images being displayed, each represents the different parking lots; “Using the input unit, the user displays a list of reference image identification information on the monitor 4 and selects a reference image of the corresponding parking lot (step 203). Then, the image comparison unit 32 compares the selected reference image with the current image being picked up and extracts feature points (step 204). Further, the switching unit 36 causes the monitor 4 to display an image obtained by comparing the reference image with the current image (step 205).” Pg. 4 par 9 System displays registered images of parking lots to user which represents the parking lot information. The user selects from the list an image which represents the current parking lot. The system is taking in information about multiple parking lots and saving them as different information, equivalent to the first and second parking lots.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iio to include the teachings of as taught by Yasui to allow for the vehicle user to store multiple parking locations for automatic parking assist use later. This would allow the driver to more easily park at a variety of locations. Additionally, the use of the parking assist would reduce the processor load within the vehicle “obtaining the correlation between the two images requires a lighter processing load than calculation of a predicted travel locus, verification of a parking area, display of a guideline based on this, and the like. In particular, since the user is familiar with parking lots that are frequently visited on a daily basis, even simple guidance based on the difference between the reference image and the current image is sufficiently useful.”  Pg. 2 par 8.

Regarding claim 2
The combinations of Iio and Yasui, as shown in the rejection above, disclosed the limitations of claim 1
Iio further teaches:

wherein:
the at least one camera includes:
a front camera which takes the view ahead of the vehicle;
a rear camera which takes the view behind the vehicle;
a left camera which takes the view at the left side of the vehicle; and
a right camera which takes the view at the right side of the vehicle. (“The image capturing device 102 is a camera attached to the vehicle 1 to capture an image of an environment around the vehicle 1. The image capturing device 102 is attached to a rear part of the vehicle 1 and both sides of the vehicle 1; however, the present invention is not limited to this example and the image capturing device 102 may be attached to an arbitrary part such as a front part and the number of image capturing devices 102 may be either one or more than one.” [32]


Regarding claim 3
The combinations of Iio and Yasui, as shown in the rejection above, disclosed the limitations of claim 1
Yasui further teaches:

	wherein:
the electronic control unit is configured to (i) display the first parking lot image on the display with a first operation image to which a user of the vehicle can apply a touch interaction to request to process the registered first parking lot information and (ii) display the second parking lot image on the display with a second operation image to which the user of the vehicle can apply the touch interaction to request to process the registered second parking lot information when the images which represent the first parking lot and the second parking lot are requested to be displayed on the display. (“by operating the input unit, the reference image identification information (name, number, etc.) stored in the Reference image storage unit 31 is displayed in a list, and when one of them is selected, the selected” pg. 3 par 9; “determination A
Voice guide generating unit that generates a voice guide based on the deviation determined by the unit.” Pg. 2 par 6 System displays the lot identifying image on the display and has an operation image which beings the process regarding the registered information, in this case it is parking coaching. As the system registers multiple parking lots, this would encompass both the first and second parking lot information depending on which parking lot the driver selects the image of)

Regarding claim 7
The combinations of Iio and Yasui, as shown in the rejection above, disclosed the limitations of claim 1
Iio further teaches:

wherein:
the image of the first parking lot is the image of an entrance of the first parking lot taken by the at least one camera; and
the image of the second parking lot is the image of an entrance of the second parking lot taken by the at least one camera. (“In the registration mode that is executed before the automated driving mode, this automated driving control device 10 performs the travel to the target position P0 and at the same time, captures the registration time image Pi1 serving as the image around the target position P0. Then, on the basis of the registration time image Pi1, the automated driving information registration unit 12 calculates the position of the feature point F2 corresponding to the structure around the target position P0 (feature point coordinate C1). Then, the automated driving control device 10 captures the automated driving time image Pi2 in the automated driving mode.” [76]; “The automated driving information registration unit 12 generates the automated driving information for driving the vehicle 1 automatically on the basis of a registration time image Pi1 serving as an image of an environment around the vehicle 1 that is captured by the image capturing device 102 in the registration mode.” [33]; “The image capturing device 102 is a camera attached to the vehicle 1” [32]; System is taking in parking lot image information from the cameras at the area where the parking space is entered. As described in the instant specification “Further, the concrete blocks 63B closing road gutters are provided alongside at an entrance 62ent of the parking lot 62. Therefore, the ground 63 of the entrance 62ent of the parking lot 62 is formed by surfaces of the blocks 63B.” [52] in Fig. 4 of the instant application, 62ent is shown to be the area immediately next to the parking space, meaning that the parking lot entrance is any area immediately next to the planned parking space. Iio has captured an image by the camera immediately next to the parking space on its way to parking the vehicle in registration mode. As previously shown though combination with Yasui, the system would capture the entrances information from the camera for both the first and second parking lots.)


Regarding claim 8
The combinations of Iio and Yasui, as shown in the rejection above, disclosed the limitations of claim 1
Iio further teaches:
	
wherein: the electronic control unit is configured to:
execute the parking assist control with using information on feature points in the image of the first parking lot to autonomously park the vehicle in the first parking lot; and execute the parking assist control with using the information on the feature points in the image of the second parking lot to autonomously park the vehicle in the second parking lot. (“the automated driving time feature point extraction unit 42 reads out the automated driving time image Pi2 from the image memory 40, and extracts an automated driving time feature point F4. The automated driving time feature point F4 is a part of the object existing in the environment around the vehicle 1 in the automated driving time image Pi2. The automated driving time feature point extraction unit 42 extracts the automated driving time feature point F4 by a method similar to the method of the candidate feature point extraction unit 22. Note that the automated driving time feature point extraction unit 42 preferably extracts three or more automated driving time feature points F4 in one automated driving time image Pi2.” [65] Where the system is using feature points of the parking lot to autonomously drive/ park the vehicle autonomously. The system, as shown with the combination with Yasui, has a first and second parking lot registered which it will use the feature points with to park for either the first or second parking lot situation)

Regarding claim 9
The combinations of Iio and Yasui, as shown in the rejection above, disclosed the limitations of claim 1
Iio further teaches:

wherein:
the electronic control unit is configured to:
acquire information on the first parking lot from the image of the first parking lot for autonomously parking the vehicle in the first parking lot;
execute the parking assist control with realizing a relationship in position between the vehicle and the first parking lot by comparing the currently-acquired information on the first parking lot with the first parking lot information to autonomously park the vehicle in the first parking lot;
acquire information on the second parking lot from the image of the second parking lot for autonomously parking the vehicle in the second parking lot; and
execute the parking assist control with realizing a relationship in position between the vehicle and the second parking lot by comparing the currently-acquired information on the second parking lot with the second parking lot information to autonomously park the vehicle in the second parking lot. (“The image memory 40 is a memory (storage device) that obtains the automated driving time image Pi2 from the image System uses previously registered images to calculate the planned position of the vehicle as it travels through the parking process and comparing the calculated images to the actual images. It is using a relationship between the registered and current information about the parking lot to park the vehicle. As shown through combination, the system would do this for both the first and second parking lots and spaces


Regarding claim 10
The combinations of Iio and Yasui, as shown in the rejection above, disclosed the limitations of claim 9
Iio further teaches:

wherein:
the information on the first parking lot acquired from the image of the first parking lot includes information on feature points in the image of the first parking lot;
the information on the second parking lot acquired from the image of the second parking lot includes information on feature points in the image of the second parking lot;
the first parking lot information includes the information on feature points in the image of the first parking lot; and
the second parking lot information includes the information on feature points in the image of the second parking lot.
(“The candidate feature point extraction unit 22 reads out the registration time images Pi1 from the image memory 20, and extracts candidate feature points F1. The candidate feature point F1 is a part of an object existing in the environment around the vehicle 1 in the registration time image Pi1.” [38]; “the automated driving time feature point extraction unit 42 reads out the automated driving time image Pi2 from the image memory 40, and extracts an automated driving time feature point F4. The automated driving time feature point F4 is a part of the object existing in the environment around the vehicle 1 in the automated driving time image Pi2. The automated driving time feature point extraction unit 42 extracts the automated driving time feature point F4 by a method similar to the method of the candidate The system stores feature point data regarding the parking location from the image of the parking location. The system registers the image and feature points of the parking location, through combination as shown above, the system captures and stores information about multiple parking location, which encompasses the first and second parking lots

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iio and Yasui, in further view of Yamamura (U.S. Pub No. # 20190066514).

As show in the rejection above, Iio and Yasui disclosed the limitations of claim 3

Iio and Yasui do not explicitly teach wherein: the first operation image includes a first information deleting image to which the user of the vehicle can apply the touch interaction to request a deletion of the registered first parking lot information; the second operation image includes a second information deleting image to which the user of the vehicle can apply the touch interaction to request a deletion of the registered second parking lot information; and the electronic control unit is configured to: delete the registered first parking lot information when the touch interaction is applied to the first information deleting image; and delete the registered second parking lot information when the touch interaction is applied to the second information deleting image, however Yamamura does explicitly teach:

wherein:
the first operation image includes a first information deleting image to which the user of the vehicle can apply the touch interaction to request a deletion of the registered first parking lot information;
the second operation image includes a second information deleting image to which the user of the vehicle can apply the touch interaction to request a deletion of the registered second parking lot information; and
the electronic control unit is configured to:
delete the registered first parking lot information when the touch interaction is applied to the first information deleting image; and
delete the registered second parking lot information when the touch interaction is applied to the second information deleting image. (“the reception unit 148 may receive an operation of deleting the specific parking space registered in the parking space information 161 of the storage unit 160. For example, the reception unit 148 may receive an operation of deleting data of the parking space information 161 via the operation button or the like displayed on the display device 8. In addition, in a case where the parking space information 161 includes a plurality of specific parking spaces, the reception unit 148 may receive an operation of selecting a specific parking space to be deleted.” [69] System has a touch input which allows the deletion of saved parking lot information. Yasui teaches data storing for multiple parking lots which shows this process is repeatable for the first and second information)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iio and Yasui to include the teachings of as taught by Yamamura to allow the user to delete the registered parking lot images and information from the .


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iio and Yasui, in further view of EHowTech

As show in the rejection above, Iio and Yasui disclosed the limitations of claim 1

Iio and Yasui do not explicitly teach, wherein: the electronic control unit is configured to determine that the images which represent the first parking lot and the second parking lot are requested to be displayed on the display when a deletion of any one of the registered first parking lot information and the registered second parking lot information is requested. However, EHowTech does explicitly teach

wherein:
the electronic control unit is configured to determine that the images which represent the first parking lot and the second parking lot are requested to be displayed on the display when a deletion of any one of the registered first parking lot information and the registered second parking lot information is requested. 

    PNG
    media_image2.png
    327
    538
    media_image2.png
    Greyscale

(It is well known in the art that systems show a user thumbnail of the image requested to be deleted during a deletion confirmation message. As shown in an EHowTech YouTube video from 2014, the windows system, a widely used operating system, when prompted by the user to delete an image, brings up the image and a prompt asking for confirmation of deletion. This is would have been obvious to one skilled in the art at the time of the effective filing date as it is well known to show users confirmation to know what they are requesting to be deleted. It would have been obvious to combine this teaching with the system of Iio to ensure desired data is not accidently deleted by the user.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iio, Yasui, and EHowTech, in further view of Yamamura (U.S. Pub No. # 20190066514).

As shown in the rejection above, Iio, Yasui, and EHowTech recite the limitation of claim 5

Iio, Yasui, and EHowTech do not explicitly teach wherein: the electronic control unit is configured to: display an information deleting image on the display to which a user of the vehicle can apply a touch interaction to request the deletion of any one of the registered first parking lot information and the registered second parking lot information; and determine that the deletion of any one of the registered first parking lot information and the registered Yamamura does explicitly teach:

the electronic control unit is configured to:
display an information deleting image on the display to which a user of the vehicle can apply a touch interaction to request the deletion of any one of the registered first parking lot information and the registered second parking lot information; and
determine that the deletion of any one of the registered first parking lot information and the registered second parking lot information is requested when the touch interaction is applied to the information deleting image. (“the reception unit 148 may receive an operation of deleting the specific parking space registered in the parking space information 161 of the storage unit 160. For example, the reception unit 148 may receive an operation of deleting data of the parking space information 161 via the operation button or the like displayed on the display device 8. In addition, in a case where the parking space information 161 includes a plurality of specific parking spaces, the reception unit 148 may receive an operation of selecting a specific parking space to be deleted.” [69] System has a touch input which allows the deletion of saved parking lot information. Would be repeatable to delete the first or second parking lot information as taught by the Iio and Yasui. The showing of information before deletion is shown by EHowTech)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iio, Yasui, and EHowTech to include the teachings of as taught by Yamamura to allow the user to delete the registered parking lot images and information .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sako: English translation of WO 2015166811 A1: An automatic driving vehicle that has an automatic driving mode under which said vehicle travels autonomously, the automatic driving vehicle being provided with: a behavior setting reception means for receiving a setting for the behavior of the automatic driving vehicle after disembarkation, the setting being inputted when a driver or an occupant disembarks; and a control means for controlling the execution of the behavior on the basis of the setting. A program for an automatic vehicle for causing a computer, which is provided to an automatic vehicle that has an automatic driving mode under which said vehicle travels autonomously, to function as: a behavior setting reception means for receiving a setting for the behavior of the automatic driving vehicle after disembarkation, the setting being inputted when a driver or an occupant disembarks; and a control means for controlling the execution of the behavior according to the setting. A user aboard an automatic vehicle can command the automatic driving vehicle, during disembarkation, in a flexible manner according to the nature or purpose of action by the user after disembarkation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668